Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2014/0340961; hereinafter, Ohno) in view of Chuang et al. (US 2017/0018704; previously cited, hereinafter, Chuang) and Bauer (US 2017/0084824; previously cited, hereinafter, Bauer).
Regarding claims 1, Ohno discloses a perpendicular magnetic tunnel junction (MTJ) device (Fig. 1, ¶ [0013], [0027]) comprising: 
a first ferromagnetic layer (FM) 22 (Fig. 1, ¶ [0027]), where the first FM layer is a fixed FM layer (¶ [0027]: “pinned layer”) consisting of a single layer 22 of FM material (¶ [0027]: “the pinned layer 22, CoFeB”) having a first thickness (¶ [0027]: “film thickness: 1 nm”); 
a tunnel barrier 10 (Fig. 1, ¶ [0027]) having a first side (Fig. 1: lower side of layer 10) disposed on a first side (Fig. 1: upper side of layer 22) of the first ferromagnetic layer 22 (Fig. 1) to form the perpendicular MTJ (Fig. 1, ¶ [0013], [0029]); 
a first buffering layer 32 (Fig. 1, ¶ [0027]) disposed on a second side (Fig. 1: lower side of layer 22) of the first FM layer 22 opposite the tunnel barrier 10 (Fig. 1);
a second FM layer (FM) 21 (Fig. 1, ¶ [0027]), wherein the second FM layer 21 is a free FM layer (Fig. 1, ¶ [0027]: “recording layer 21”) consisting of a single layer of FM material (¶ lower side of layer 21) disposed on a second side (Fig. 1: upper side of layer 10) of the oxide tunnel barrier 10, and wherein the first FM material 22 and the second FM material 21 have the same material composition (Fig. 1, ¶ [0027]: Both the first and second FM layers 22/21 have the same FM material composition, ¶ [0027]: “CoFeB”); and 
a second buffering layer 31 (Fig. 1, ¶ [0027]) disposed on a second side (Fig. 1: upper side of layer 21) of the second FM layer 21 opposite the tunnel barrier 10 (Fig 1).
Thus, Ohno discloses all the limitations of the claim with the exception of explicitly disclosing: (i) wherein the oxide tunnel barrier is a gadolinium oxide (GdOx) tunnel barrier which comprises Gd2O3.  However, Chuang discloses an analogous magnetic tunnel junction (MTJ) device 258 (Fig. 4, ¶ [0020]: “MTJ 258”), wherein the oxide tunnel barrier 270 (Fig. 4) has a first side disposed on a first side of the first ferromagnetic layer 268 (Fig. 4, ¶ [0023]-[0024]) and comprises gadolinium oxide (GdOx) (¶ [0022]: “tunneling barrier layer 270 may comprise…GdO”).  Regarding the limitation of Gd2O3, Bauer discloses an analogous magnetic tunnel junction (MTJ) device (Figs. 6A-6C), wherein the tunnel barrier is Gd2O3 (¶ [0187]: “Gd2O3”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing of the claimed invention, to form the oxide tunnel barrier using gadolinium oxide (GdOx) material, which comprises Gd2O3, because such a modification would have been considered a substitution of art recognized equivalent materials (Chuang: ¶ [0022], Bauer: ¶ [0005], [0097]), which provide good spin filtering properties and enhanced TMR effects, and 2O3 as the tunnel barrier layer would have been obvious to try for one of ordinary skill in the semiconductor art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability, as a matter of obvious design choice. 

	Regarding claim 2, Chuang further discloses wherein the GdOx tunnel barrier 270 (Fig. 4) between the first and second FM layers 266/268 (Fig. 4) forms a perpendicular MTJ (pMTJ) (¶ [0023]: “perpendicular MTJ”).
Regarding claims 4-6, Ohno in view of Chuang and Bauer, discloses all the structural limitations of the pMTJ device of claim 1, as set forth above.  Furthermore, it is implicit that the device of Ohno is capable of having a non-volatile low resistance state and non-volatile a high resistance state (Ohno: ¶ [0030]: “low resistance state” and “high resistance state”).  Also note, the limitations: “application of a positive voltage pulse across the free and fixed layers under zero magnetic field sets the MTJ device to a non-volatile low resistance state,” and “application of a negative voltage pulse across the free and fixed layer under zero magnetic field sets the MTJ device to a non-volatile high resistance state," and “wherein the negative voltage pulse established antiferromagnetic (AFM) coupling between the free and fixed layers” are drawn to functional limitations. Thus, since the combination of Ohno in view of Chuang teaches all the structural limitations of the claims 4-6, the combination is also capable of providing the same functions, such as:
(i) wherein application of a positive voltage pulse across the free and fixed layers under zero magnetic field sets the MTJ device to a low resistance state; and

(iii) wherein the negative pulse establishes antiferromagnetic (AFM) coupling between the free and fixed layers (please see ¶ [0076] of Ohno).
Furthermore, regarding the functional limitations set forth above, it has been held that an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).    

Regarding claim 7, Ohno discloses wherein a thickness of the tunnel barrier 10 (Fig. 1) is in a range from about 1 nm to about 3.5 nm (¶ [0027]: “1 nm”), and Chuang discloses wherein tunnel barrier ranges from 0.5-2 nm (¶ [0022]). 
Regarding claim 8, Ohno further discloses wherein the first and second FM layers 22/21 comprise cobalt iron boron (¶ [0027]: “CoFeB”).
Regarding claim 9, Ohno further discloses wherein the first FM layer 22 (Fig. 1) has a thickness of about 1 nm (¶ [0027]) and the second FM layer 21 (Fig. 1) has a thickness of about 1. 5 nm (¶ [0027]).  However, Ohno does not disclose wherein a thickness of the first FM layer is in the range from about 0.7 nm to about 0.9 nm.  
In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).     
Regarding claim 10, the combination of Ohno in view of Chuang discloses all the structural limitations of the claim, and thus, the combination is capable of providing a device “wherein a resistance state of the MTJ device is controllable at room temperature.”
Regarding claims 11 and 12, note that the limitations: “A sensor comprising the MTJ device of claim 1, wherein the sensor detects a magnetic field,” and “A memory storage system comprising the MTJ device of claim 13,” is drawn to different intended uses of the device.  It has been held that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus," if the prior apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In the instant case, Ohno in view of Chuang discloses all the structural limitations of claim 1 (as set forth above), and thus, the modified device of Ohno in view of Chuang is also capable of providing: (i) a sensor comprising the MTJ device of claim 1, 
Regarding claim 23, Chuang further discloses wherein a thickness of the GdOx tunnel barrier ranges from 0.5-2 nm, and Bauer discloses wherein the GdOx tunnel barrier is 3 nm.  Regarding the claimed range of “greater than 2 nm,” such a dimensional range would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, because Chaung and Bauer disclose values which are within, or are substantially close to the claimed ranges.   Also, such dimensional modifications are considered routine skill in the art, and would have been obvious to try for the purpose of optimizing device properties.  Furthermore, with respect to claimed ranges, it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).     

Response to Arguments
Applicant’s arguments filed June 1, 2021, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829